         Case 3:19-cv-00046-JWD-RLB           Document 1       01/24/19 Page 1 of 6




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

MELISSA NORTON, INDIVIDUALLY AND                    *      CIVIL ACTION NO. 3:19-00046
ON BEHALF OF HER MINOR CHILDREN,                    *
BROOKLYN R. NORTON AND BRAELYN R.                   *      JUDGE
NORTON                                              *
                                                    *      MAGISTRATE
VERSUS                                              *
                                                    *
CHRISTOPHER GROSSE, SERVICE                         *
TRANSPORT COMPANY AND NATIONAL                      *
INTERSTATE INSURANCE COMPANY                        *      JURY TRIAL
* * * * * * * * * * * * * * * * *

                                  NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, comes Defendant, National

Interstate Insurance Company, and files this Notice of Removal as follows:

                                               1.

       The above-entitled lawsuit was filed in the 19th Judicial District Court, Parish of East

Baton Rouge, State of Louisiana and bearing Docket Number C-671414, Sec. “21-D,” and is

now pending there. The original Petition for Damages was filed on July 16, 2018. Citation and a

copy of the original Petition for Damages was served on Defendant through its registered agent

on or about July 20, 2018. As of the date of this filing, neither Christopher Grosse nor Service

Transport Company (“Service Transport”) has been served. Once served, they will be

represented by undersigned counsel and will consent to this Notice of Removal.

                                               2.

       The aforementioned suit is a civil action filed by Plaintiff, Melissa Norton, individually



                                               1
         Case 3:19-cv-00046-JWD-RLB            Document 1         01/24/19 Page 2 of 6



and on behalf of her minor children, Brooklyn R. Norton and Braelyn R. Norton.

                                                3.

       Plaintiff seeks an award of damages against Defendant, Service Transport and Mr. Grosse

for injuries and damages allegedly arising out of an automobile accident of July 13, 2017, 2017

on Interstate 10, eastbound, in the Parish of East Baton Rouge.

                                                4.

       Plaintiff is of the age of majority, domiciled in the Parish of East Baton Rouge and a

citizen of Louisiana.

                                                5.

       National Interstate Insurance Company is a foreign insurance company with its place of

incorporation and principal place of business in Ohio.

                                                6.

       Service Transport Company, not yet served, is a Texas corporation with its place of

incorporation and principal place of business in Texas.

                                                7.

       Christopher Grosse, not yet served, is of the age of majority, domiciled in the County of

Fort Bend and a citizen of Texas. Please see Affidavit of Grosse, attached as Exhibit A.

                                                8.

       The Petition for Damages erroneously alleges Mr. Grosse was a resident of Louisiana at

the time of the accident. However, at all relevant times, Mr. Grosse was and is domiciled in and a

citizen of Texas, not Louisiana. Exhibit A.

                                                9.

       Plaintiff’s Original Petition for Damages alleges Defendant, Service Transport and Mr.



                                                2
         Case 3:19-cv-00046-JWD-RLB             Document 1       01/24/19 Page 3 of 6



Grosse are liable for various acts of negligence of Mr. Grosse, resulting from the accident. Please

see Plaintiff’s Original Petition for Damages, attached as Exhibit B. The Petition alleges Service

Transport is liable as the employer of Mr. Grosse at the time of the accident. Id. The Petition

alleges National Interstate Insurance Company issued a policy of insurance covering the vehicle

operated by Mr. Grosse at the time of the subject accident and is therefore liable as well. Id.

                                                10.

       This Honorable Court has original jurisdiction over this matter pursuant to Article III of

the United States Constitution and 28 U.S.C. §1332 because diversity of citizenship exists

between Plaintiff and Defendants and because the alleged damages to Plaintiff exceeds

$75,000.00, exclusive of interest and costs.

                                                11.

       Plaintiff claims the accident caused her to suffer “personal injuries.” Exhibit B.

Defendants deny Plaintiff’s damages.

                                                12.

       Louisiana Code of Civil Procedure Article 893 specifically prohibits the pleading of the

amount of monetary damages sought, and Plaintiffs’ Petition for Damages does not so allege.

However, Plaintiffs’ Petition for Damages did not comply with the Louisiana Code of Civil

Procedure because it does not contain a general allegation that the claims are more or less than

the requisite amount for federal court diversity jurisdiction, as required by La. C.C.P. art

893(A)(1).

                                                13.

       On December 27, 2018, Defendant received medical records of Plaintiff from Dr.

Shamieh of DISC of Louisiana. The medical records contain a report from Dr. Shamieh



                                                 3
            Case 3:19-cv-00046-JWD-RLB         Document 1      01/24/19 Page 4 of 6



interpreting cervical and lumbar MRIs. Dr. Shamieh opined the cervical MRI shows a disc bulge

at C4/5, a herniated nucleus pulposus at C5/6 causing stenosis and a herniated nucleus pulposus

at C6/7 causing stenosis. Please see portion of relevant medical record, attached as Exhibit C.

Dr. Shamieh opined the lumbar MRI showed herniated nucleus pulposa at L3, L4 and L5 causing

stenosis.

                                               14.

       Defendant denies liability for any alleged injuries of Plaintiff. However, for the purposes

of Plaintiff’s allegations and jurisdictional amount and based upon the foregoing medical record,

the damages claimed by Plaintiff may exceed the sum of $75,000, exclusive of interest and costs.

Louisiana courts have held, in cases with a similar type of injury, damages can exceed $75,000.

See, e.g., Campbell v. Webster Parish Police Jury, 36,391 (La. App. 2 Cir. 9/18/2002), 828

So.2d 170 (Plaintiff with lumbar and cervical soft tissue and disc injuries that were treated

conservatively was awarded $75,000 in general damages, exclusive of medical expenses, which

were $11,101.35); Pannell v. Encompass Ins. Co., 06-1601 (La. App. 3 Cir. 5/2/2007), 956 So.2d

152 (Plaintiff was awarded $90,000 in general damages, exclusive of medical expenses of

$9,083.96, for soft tissue injuries to her back, neck, and shoulder with aggravation of lumbar

herniated disc and a degenerative back condition); Collier v. Benedetto, 04-1025, 04-1026 (La.

App. 5 Cir. 2/15/2005), 897 So.2d 775 (Plaintiff was awarded $75,000 in general damages,

exclusive of medical expenses of $5,718.75 or lost wages, for cervical disc injuries that were

treated conservatively); Clark v. Matthews, 04-848 (La. App. 5 Cir. 1/11/05), 891 So.2d 799,

writ den., 05-0473 (La. 4/22/05), 899 So.2d 577 (Plaintiff awarded $175,000 in future pain and

suffering for two thoracic herniations and one lumbar herniation) and Louis v. American

Guaranty and Liability Insurance Company, 2:09-cv-6992 (E.D. La. 1/12/11); 2011 WL 577066



                                                4
             Case 3:19-cv-00046-JWD-RLB           Document 1       01/24/19 Page 5 of 6



(Plaintiff awarded $110,000 in general damages to a plaintiff who suffered a concussion,

headaches and cervical and lumbar spine injuries and had approximately $33,000 in past medical

specials).

                                                 15.

        Accordingly, Defendant is entitled to remove this matter to this Honorable Court

pursuant to the removal provisions of 28 U.S.C. §1441 et seq., as amended.

                                                 16.

        The time for Defendant to remove this matter has not yet expired. This Notice of

Removal is filed within thirty days of the receipt of the records of DISC of Louisiana, which

qualify as “other paper” pursuant to 28 U.S.C. 1446(b)(3).

                                                 17.

        Defendant attaches a copy of all documents found in the state court record and served

upon them in this action as Exhibit D.

                                                 18.

        In accordance with 28 U.S.C. §1446(d), Defendant will provide appropriate Notice of

Filing Notice of Removal to Plaintiffs and to the Clerk of Court for the 19th Judicial District

Court for the Parish of East Baton Rouge, State of Louisiana, by filing of this Notice of Removal

and the Notice of Filing Notice of Removal into the record of the state court action.

                                         JURY DEMAND

                                                 19.

        Defendant is entitled to and requests a trial by jury on all issues herein.

        WHEREFORE, Defendant, National Interstate Insurance Company, pray the suit

entitled, “Melissa Norton, individually and on behalf of her minor children, Brooklyn R. Norton



                                                  5
         Case 3:19-cv-00046-JWD-RLB              Document 1          01/24/19 Page 6 of 6



and Braelyn R. Norton v. Christopher Grosse, Service Transport Company and National

Interstate Insurance Company,” now pending in the 19th Judicial District Court, Parish of East

Baton Rouge, State of Louisiana and bearing Docket Number C-671414, Sec. “21-D,” be

removed to this, the United States District Court for the Middle District of Louisiana, and for

trial by jury and all just and equitable relief as allowed by law.

                                               Respectfully submitted,

                                               /s/ Nathan M. Gaudet

                                               GUY D. PERRIER, #20323
                                               gperrier@perrierlacoste.com
                                               NATHAN M. GAUDET, #30514
                                               ngaudet@perrierlacoste.com
                                               Perrier & Lacoste, LLC
                                               365 Canal Street, Suite 2550
                                               New Orleans, LA 70130
                                               Telephone:    (504) 212-8820
                                               Facsimile:    (504) 212-8825



                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing pleading has been delivered to all counsel of record,
either through the CM/ECF system, depositing a copy of same in the United States mail, first
class postage prepaid, by hand delivery or by facsimile transmission, this 24th day of January,
2019, at their last known address of record.

                                       /s/ Nathan M. Gaudet

                                       NATHAN M. GAUDET




                                                  6
